United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3474
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Sira Noithip,                           * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: May 21, 2010
                                Filed: May 26, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Sira Noithip appeals from the sentence imposed by the District Court1 after he
pleaded guilty to receiving and possessing child pornography, 18 U.S.C. § 2252(a)(2)
and (a)(4)(B). Counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the court's sentence is unreasonable.

      Having carefully reviewed the record, we conclude that the District Court did
not abuse its discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
2009) (en banc) (standard of review). The court did not commit any procedural error,
see United States v. Toothman, 543 F.3d 967, 970 (8th Cir. 2008) (describing factors
that demonstrate procedural error), and its carefully explained sentence at the bottom
of the applicable range was not unreasonable, see United States v. Sicaros-Quintero,
557 F.3d 579, 583 (8th Cir. 2009) (according presumption of reasonableness to
sentence at bottom of Guidelines range); United States v. Watson, 480 F.3d 1175,
1177 (8th Cir.) (listing circumstances where sentencing court abuses its discretion
resulting in unreasonable sentence), cert. denied, 552 U.S. 927 (2007).

      Further, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal. Accordingly,
we affirm, and we grant counsel’s motion to withdraw.
                        ____________________________




                                         -2-